 



Exhibit 10.91

SECURITIES SUBSCRIPTION AGREEMENT

     SECURITIES SUBSCRIPTION AGREEMENT (the “Agreement”), dated as of
February 10, 2005 by and between INSIGNIA SOLUTIONS PLC, a public limited
company incorporated under the laws of England and Wales (registered number:
1961960) (the “Company”), and FUSION CAPITAL FUND II, LLC, an Illinois limited
liability company (the “Buyer”). Capitalized terms used herein and not otherwise
defined herein are defined in Section 10 hereof.

WHEREAS:

     Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Buyer, and the Buyer wishes to subscribe for, up
to Twelve Million Dollars ($12,000,000) of American depository shares (each an
“ADS” and collectively, the “ADSs”), each ADS representing one ordinary share,
20 UK pence per share nominal value, of the Company (the “Ordinary Shares”) The
ADSs to be subscribed for hereunder are referred to herein as the “Purchase
Shares.” In addition, as set forth in Section 1(h) hereof, the Company may, in
its sole discretion, at any time after the date hereof and until 10 days after
such date as the Available Amount is equal to $0, deliver an irrevocable written
notice to the Buyer stating that the Company elects to enter into a second
Securities Subscription Agreement with the Buyer for the subscription of an
additional Twelve Million Dollars ($12,000,000) of ADSs.

     NOW THEREFORE, the Company and the Buyer hereby agree as follows:

     1. PURCHASE OF ADSs.

     Subject to the terms and conditions set forth in Sections 6, 7 and 9 below,
the Company hereby agrees to issue to the Buyer, and the Buyer hereby agrees to
subscribe for, Ordinary Shares represented by the ADSs as follows:

     (a) Commencement of Subscriptions of ADSs. The issuance of and subscription
for ADSs hereunder shall commence (the “Commencement”) within five (5) Trading
Days following the date of satisfaction of the conditions to the Commencement
set forth in Sections 6 and 7 below (the date of such Commencement, the
“Commencement Date”).

     (b) Buyer’s Subscription Rights and Obligations. Subject to the Company’s
right to suspend subscriptions under Section 1(d)(ii) hereof, the Buyer shall
subscribe for Ordinary Shares represented by ADSs (“Daily Purchases”) on each
Trading Day during each Monthly Period equal to the Daily Purchase Amount (as
defined in Section 1(c)(i)) at the Purchase Price. From time to time, the
Company shall also have the right but not the obligation, by its delivery to the
Buyer of a Block Purchase Notice (as defined in Section 1(c)(iv)), to require
the Buyer to subscribe for Ordinary Shares (a “Block Purchase”) equal to the
Block Purchase Amount (as defined in Section 1(c)(iv)) at the Block Purchase
Price (as defined in Section 1(c)(iv)). The Buyer shall pay to the Company an
amount equal to the Purchase Amount with respect to such Purchase Shares as full
payment for the subscription for the Purchase Shares so received. The Company
shall not issue any fraction of an ADS upon any subscription. If the issuance
would result in the issuance of a fraction of an ADS, the Company shall round
such fraction of an ADS up or down to the nearest whole ADS. All payments made
under this Agreement shall be made in lawful money of the United States of
America by check or wire transfer of immediately available funds to such account
as the Company may from time to time designate by written notice in accordance
with the provisions of this Agreement. Whenever any amount expressed to be due
by the terms of this Agreement is due on any day





--------------------------------------------------------------------------------



 



that is not a Trading Day, the same shall instead be due on the next succeeding
day which is a Trading Day.

     (c) The Daily Purchase Amount; Company’s Right to Decrease or Increase the
Daily Purchase Amount; the Block Purchase Amount.

          (i) The Daily Purchase Amount. As used herein the term “Original Daily
Purchase Amount” shall mean Twenty Thousand Dollars ($20,000) per Trading Day.
As used herein, the term “Daily Purchase Amount” shall mean initially Twenty
Thousand Dollars ($20,000) per Trading Day, which amount may be increased or
decreased from time to time pursuant to this Section 1(c).

          (ii) Company’s Right to Decrease the Daily Purchase Amount. The
Company shall always have the right at any time to decrease the amount of the
Daily Purchase Amount by delivering written notice (a “Daily Purchase Amount
Decrease Notice”) to the Buyer which notice shall specify the new Daily Purchase
Amount. The decrease in the Daily Purchase Amount shall become effective one
Trading Day after receipt by the Buyer of the Daily Purchase Amount Decrease
Notice. Any subscriptions by the Buyer which have a Purchase Date on or prior to
the first (1st) Trading Day after receipt by the Buyer of a Daily Purchase
Amount Decrease Notice must be honored by the Company as otherwise provided
herein. The decrease in the Daily Purchase Amount shall remain in effect until
the Company delivers to the Buyer a Daily Purchase Amount Increase Notice (as
defined below).

          (iii) Company’s Right to Increase the Daily Purchase Amount. The
Company shall have the right (but not the obligation) to increase the amount of
the Daily Purchase Amount in accordance with the terms and conditions set forth
in this Section 1(c)(iii) by delivering written notice to the Buyer stating the
new amount of the Daily Purchase Amount (a “Daily Purchase Amount Increase
Notice”). A Daily Purchase Amount Increase Notice shall be effective five
(5) Trading Days after receipt by the Buyer. The Company shall always have the
right at any time to increase the amount of the Daily Purchase Amount up to the
Original Daily Purchase Amount. With respect to increases in the Daily Purchase
Amount above the Original Daily Purchase Amount, as the market price for the
ADSs increases the Company shall have the right from time to time to increase
the Daily Purchase Amount as follows. For every $0.10 increase in Threshold
Price above $0.90 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, share split or other similar transaction),
the Company shall have the right to increase the Daily Purchase Amount by up to
an additional $5,000 in excess of the Original Daily Purchase Amount. “Threshold
Price” for purposes hereof means the lowest Sale Price of the ADSs during the
five (5) consecutive Trading Days immediately prior to the submission to the
Buyer of a Daily Purchase Amount Increase Notice (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, share
split or other similar transaction). For example, if the Threshold Price is
$1.00, the Company shall have the right to increase the Daily Purchase Amount to
up to $25,000 in the aggregate. If the Threshold Price is $1.50, the Company
shall have the right to increase the Daily Purchase Amount to up to $50,000 in
the aggregate. Any increase in the amount of the Daily Purchase Amount shall
continue in effect until the delivery to the Buyer of a Daily Purchase Amount
Decrease Notice. However, if at any time during any Trading Day the Sale Price
of the ADSs is below the applicable Threshold Price, such increase in the Daily
Purchase Amount shall be void and the Buyer’s obligations to subscribe for
Purchase Shares hereunder in excess of the applicable maximum Daily Purchase
Amount shall be terminated. Thereafter, the Company shall again have the right
to increase the amount of the Daily Purchase Amount as set forth herein by
delivery of a new Daily Purchase

-2-



--------------------------------------------------------------------------------



 



Amount Increase Notice only if the Sale Price of the ADSs is above the
applicable Threshold Price on each of five (5) consecutive Trading Days
immediately prior to such new Daily Purchase Amount Increase Notice.

          (iv) The Block Purchase Amount. As used herein the term “Block
Purchase Amount” shall mean such Purchase Amount as specified by the Company in
a Block Purchase Notice. As used herein the term “Block Purchase Notice” shall
mean an irrevocable written notice from the Company to the Buyer directing the
Buyer to subscribe for the Purchase Amount in Purchase Shares as specified by
the Company therein at the Block Purchase Price. For a Block Purchase Notice to
be valid the following conditions must be met: (1) the Block Purchase Amount
shall not exceed Five Hundred Thousand Dollars ($500,000) per Block Purchase
Notice, (2) the Company must deliver the Purchase Shares on the same day as the
Block Purchase Notice is delivered and (3) the Sale Price of the ADSs must have
been above $0.75 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
during the five (5) Trading Days prior to the delivery of the Block Purchase
Notice. The Block Purchase Amount may be increased to up to $1,000,000 if the
Sale Price of the ADSs is above $1.50 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) during the five (5) Trading Days prior to the delivery of
the Block Purchase Notice. The Block Purchase Amount may be increased to up to
$2,000,000 if the Sale Price of the ADSs is above $3.00 (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction) during the five (5) Trading Days prior to
the delivery of the Block Purchase Notice. The Company may deliver multiple
Block Purchase Notices as it shall determine; provided however, at least ten
(10) Trading Days must have passed since the most recent Block Purchase was
completed. As used herein, the term “Block Purchase Price” shall mean the lowest
Purchase Price during the previous fifteen (15) Trading Days prior to the date
that the Block Purchase Notice was received by the Buyer.

     (d) Limitations on Purchases.

          (i) Limitation on Beneficial Ownership. The Buyer shall not have the
right or the obligation to subscribe for ADSs under this Agreement to the extent
that after giving effect to such subscription the Buyer together with its
affiliates would beneficially own in excess of 9.9% of the Company’s issued and
outstanding Ordinary Shares following such subscription. For purposes hereof,
the number of Ordinary Shares beneficially owned by the Buyer and its affiliates
or acquired by the Buyer and its affiliates, as the case may be, shall include
the number of Ordinary Shares issuable in connection with a subscription under
this Agreement with respect to which the determination is being made, but shall
exclude the number of Ordinary Shares which would be issuable upon (1) a
subscription for the remaining Available Amount which has not been submitted for
subscription, and (2) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company (including, without limitation,
any notes or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Buyer and
its affiliates. If the 9.9% limitation is ever reached the Company shall have
the option to increase such limitation above 9.9% by delivery of written notice
to the Buyer which shall be effective twenty (20) Trading Days after receipt by
the Buyer. For purposes of this Section, in determining the number of issued and
outstanding Ordinary Shares the Buyer may rely on the number of issued and
outstanding Ordinary shares as reflected in (1) the Company’s most recent Form
10-Q or Form 10-K, as the case may be, (2) a more recent public announcement by
the Company or (3) any other written communication by the Company or its
Transfer Agent setting forth the number of Ordinary Shares issued and

-3-



--------------------------------------------------------------------------------



 



outstanding. Upon the reasonable written or oral request of the Buyer, the
Company shall promptly confirm orally and in writing to the Buyer the number of
Ordinary Shares then issued and outstanding. In any case, the number of issued
and outstanding Ordinary Shares shall be determined after giving effect to any
subscriptions under this Agreement by the Buyer since the date as of which such
number of issued and outstanding Ordinary Shares was reported. Except as
otherwise set forth herein, for purposes of this Section 1(d)(i), beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended.

          (ii) Company’s Right to Suspend Subscriptions. The Company may, at any
time, give written notice (a “ Daily Purchase Suspension Notice”) to the Buyer
suspending Daily Purchases of Purchase Shares by the Buyer under this Agreement.
The Daily Purchase Suspension Notice shall be effective only for Daily Purchases
that have a Purchase Date later than one (1) Trading Day after receipt of the
Daily Purchase Suspension Notice by the Buyer. Any Daily Purchase by the Buyer
that has a Purchase Date on or prior to the first (1st) Trading Day after
receipt by the Buyer of a Daily Purchase Suspension Notice from the Company must
be honored by the Company as otherwise provided herein. Such Daily Purchase
suspension shall continue in effect until a revocation in writing by the
Company, at its sole discretion.

          (iii) Purchase Price Floor. The Company shall not effect any issuances
of Ordinary Shares under this Agreement (or have its transfer agent or
depository issue any ADSs) and the Buyer shall not have the right nor the
obligation to subscribe for any Purchase Shares under this Agreement on any
Trading Day where the Purchase Price for any subscriptions for Purchase Shares
would be less than the Floor Price. “Floor Price” means $0.40, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction.

      (e) Records of Purchases. The Buyer and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each subscription or shall use such other method,
reasonably satisfactory to the Buyer and the Company.

     (f) Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
Ordinary Shares, ADSs or Warrants to the Buyer made under or in connection with
this Agreement.

     (g) Compliance with Principal Market Rules. The Company shall not effect
any issuance of Ordinary Shares under this Agreement or have its transfer agent
or depository issue any ADSs under this Agreement and the Buyer shall not have
the right or the obligation to subscribe for any Purchase Shares under this
Agreement if such issuance would breach the Company’s obligations under the
rules or regulations of the Principal Market. If the closing condition contained
in Section 6(d) is waived by the Company or the Company does not obtain the
requisite shareholder approval contemplated in Section 6(d), then
notwithstanding anything to the contrary in this Agreement, the Purchase Shares
issuable under this Agreement will not exceed 19.99% of the issued and
outstanding Ordinary Shares as of the date of this Agreement less the Warrant
Shares) (the “Exchange Cap”).

     (h) No Issuance below Nominal Value. Notwithstanding any provision hereof
to the contrary, the Company shall not effect any issuance of Ordinary Shares
under this Agreement (or have its transfer agent or depository issue any ADSs)
and the Buyer shall not have the right nor the obligation to subscribe for any
Purchase Shares under this Agreement on any Trading Day where the Purchase Price
for any subscriptions of Purchase Shares would be less than the equivalent U.S.
dollar amount of 102.5%

-4-



--------------------------------------------------------------------------------



 



of the then nominal value of the Ordinary Shares calculated by reference to the
Conversion Rate prevailing at the date the relevant Ordinary Shares are issued
to the Buyer. “Conversion Rate” means on any given day the average currency
conversion rate quoted by the Bank of America in London as the price for Pounds
Sterling purchased with U.S. Dollars. As of the date of this Agreement, the
nominal value of the Ordinary Shares is 20 UK pence. The Company shall give the
Buyer at least five (5) Trading Days prior written notice of any changes to the
nominal value of the Ordinary Shares. Notwithstanding any provision hereof to
the contrary, the Company shall not be required or permitted to issue any
Ordinary Shares under this Agreement (or have its transfer agent or depository
issue any ADSs) if such issuance would breach the Company’s obligations under
the United Kingdom Companies Act 1985.

     (i) Option for Second Tranche; Second Securities Subscription Agreement.
The Company may, in its sole discretion, at any time after the date hereof and
until ten (10) days after such date as the Available Amount is equal to $0 (the
“Second Tranche Expiration Date”), deliver an irrevocable written notice (the
“Second Tranche Notice”) to the Buyer stating that the Company elects to enter
into an additional Securities Subscription Agreement (the “Second Securities
Subscription Agreement”) with the Buyer for the subscription for Twelve Million
Dollars ($12,000,000) of additional ADSs. It is agreed and acknowledged by the
parties hereto that entering into the Second Securities Subscription Agreement
shall be at the option of the Company in its sole discretion until such time as
the Company shall have delivered the Second Tranche Notice to the Buyer. The
Buyer shall not be obligated to enter into the Second Securities Subscription
Agreement unless the Company has delivered the Second Tranche Notice prior to
the Second Tranche Expiration Date. The Second Securities Subscription Agreement
may not be entered into until the aggregate Available Amount under this
Agreement is fully used to subscribe for Purchase Shares hereunder. Upon
delivery of the Second Tranche Notice to the Buyer prior to the Second Tranche
Expiration Date, the Buyer and the Company shall be obligated to enter into the
Second Securities Subscription Agreement no later than the date that is ten
(10) Trading Days after the Second Tranche Expiration Date. If the Buyer and the
Company have not entered into the Second Securities Subscription Agreement by
the date that is ten (10) Trading Days after the Second Tranche Expiration Date,
the Buyer shall not be obligated to enter into such additional Securities
Subscription Agreement. The terms and conditions of the Second Securities
Subscription Agreement (including the Warrants) shall be in form and substance
identical in all respects to this Agreement, provided, however, that for
purposes of the Second Securities Subscription Agreement, this Section 1(h)
shall be omitted.

     2. BUYER’S REPRESENTATIONS AND WARRANTIES.

     The Buyer represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

     (a) Investment Purpose. The Buyer is entering into this Agreement and
acquiring the Warrants, (as defined in Section 4(f) hereof) (this Agreement and
the Warrants are collectively referred to herein as the “Securities”), for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof; provided however, by
making the representations herein, the Buyer does not agree to hold any of the
Securities for any minimum or other specific term.

     (b) Accredited Investor Status. The Buyer is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D.

     (c) Reliance on Exemptions. The Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States

-5-



--------------------------------------------------------------------------------



 



federal and state securities laws and that the Company is relying in part upon
the truth and accuracy of, and the Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Securities.

     (d) Information. The Buyer has been furnished with all materials relating
to the business, finances and operations of the Company and materials relating
to the offer and issue of the Securities that have been reasonably requested by
the Buyer, including, without limitation, the SEC Documents (as defined in
Section 3(f) hereof). The Buyer understands that its investment in the
Securities involves a high degree of risk. The Buyer (i) is able to bear the
economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

     (e) No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

     (f) Transfer or Resale. The Buyer understands that except as provided in
the Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

     (g) Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

     (h) Residency. The Buyer is a resident of the State of Illinois.

     (i) No Prior Short Selling. The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 3b-3 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of the

-6-



--------------------------------------------------------------------------------



 



Ordinary Shares or ADSs or (ii) hedging transaction, which establishes a net
short position with respect to the Ordinary Shares or ADSs.



  3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     The Company represents and warrants to the Buyer that as of the date hereof
and as of the Commencement Date:

     (a) Organization and Qualification. The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns 50% or more of the voting stock or capital stock or
other similar equity interests) are corporations duly organized and validly
existing in good standing under the laws of the jurisdiction in which they are
incorporated, and have the requisite corporate power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing could not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on any of: (i) the business, properties, assets, operations,
results of operations or financial condition of the Company and its
Subsidiaries, if any, taken as a whole, or (ii) the authority or ability of the
Company to perform its obligations under the Transaction Documents (as defined
in Section 3(b) hereof). The Company has no Subsidiaries except as set forth on
Schedule 3(a).

     (b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement, the Warrants and each of the
other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Warrants and the
reservation for issuance and the issuance of the Warrant Shares and Purchase
Shares issuable under this Agreement, respectively, have been duly authorized by
the Company’s Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its shareholders, (iii) this
Agreement has been, and each other Transaction Document shall be on the
Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The Board of Directors of the Company has approved the
resolutions (the “Signing Resolutions”) substantially in the form as set forth
as Exhibit A-1 attached hereto to authorize this Agreement and the transactions
contemplated hereby. The Signing Resolutions are valid, in full force and effect
and have not been modified or supplemented in any respect other than by the
resolutions set forth in Exhibit A-2 attached hereto regarding the registration
statement referred to in Section 4 hereof. The Company has delivered to the
Buyer a certificate of the Secretary of the Company certifying the adoption of
the Signing Resolutions by the members of the Board of Directors of the Company.
No other approvals or consents of the Company’s Board of Directors and/or
shareholders is necessary under applicable laws and the Company’s Articles of
Association (the “Articles of

-7-



--------------------------------------------------------------------------------



 



Association”) and/or Memorandum of Association (the “Memorandum of Association”)
to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Warrants, the reservation for issuance and the issuance of the Warrant
Shares upon exercise of the Warrants and the reservation for issuance and the
issuance of the Purchase Shares.

     (c) Capitalization. As of December 31 2004, the authorized share capital of
the Company consists of (i) 75,000,000 Ordinary Shares, of which, 36,028,212
Ordinary Shares are issued and outstanding, none are held as treasury shares,
35,200,005 Ordinary Shares are represented by ADSs, 9,772,071 Ordinary Shares
are reserved for issuance pursuant to the Company’s stock option plans and
employee stock purchase plans, of which only approximately 2,073,321 Ordinary
Shares remain available for future grants and 2,130,911 Ordinary Shares are
issuable and reserved for issuance pursuant to securities (other than stock
options issued pursuant to the Company’s stock option plans) exercisable or
exchangeable for, or convertible into, Ordinary Shares and (ii) 3,000,000
Preferred Shares, 20 UK pence nominal value, of which as of the date hereof no
Preferred Shares are issued and outstanding. All of such issued and outstanding
Ordinary Shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. Except as disclosed in Schedule 3(c), (i) no
shares of the Company’s capital are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares in the capital of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares in the capital of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares in the capital of the Company or any of its Subsidiaries, (iv) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act
(except the Registration Rights Agreement), (v) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Buyer true and
correct copies of the Articles of Association, as amended and as in effect on
the date hereof, and the Memorandum of Association, as currently in effect on
the date hereof, and summaries of the terms of all securities convertible into
or exercisable for Ordinary Shares or ADSs, if any, and copies of any documents
containing the material rights of the holders thereof in respect thereto.

     (d) Issuance of Securities. The Warrants have been duly authorized and,
upon issuance in accordance with the terms hereof and the Warrants, the Warrant
Shares and the Ordinary Shares represented by such Warrant Shares shall be
(i) validly issued, fully paid and non-assessable and (ii) free from all taxes,
liens and charges with respect to the issue thereof. 22,000,000 ADSs and
22,000,000 Ordinary Shares represented by such ADSs have been duly authorized
and reserved for issuance under this Agreement and the Warrants. Upon issuance
and payment therefore in accordance with the terms and conditions of this
Agreement, the Purchase Shares and the Ordinary Shares represented by such
Purchase Shares shall be validly issued, fully paid and nonassessable and free
from all taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Ordinary Shares.

-8-



--------------------------------------------------------------------------------



 



     (e) No Conflicts. Except as disclosed in Schedule 3(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares and the Ordinary Shares represented by such Purchase Shares)
will not (i) result in a violation of the Articles of Association or the
Memorandum of Association or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, except
in the case of conflicts, defaults and violations under clause (ii), which could
not reasonably be expected to result in a Material Adverse Effect. Except as
disclosed in Schedule 3(e), neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Articles of Association ,
Memorandum of Association or their organizational charter or by-laws,
respectively. Except as disclosed in Schedule 3(e), neither the Company nor any
of its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments which could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the 1933 Act or applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. Except
as disclosed in Schedule 3(e), all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Commencement Date.
Except as listed in Schedule 3(e), since June 30, 2004, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market. The Principal Market has not commenced any delisting proceedings against
the Company.

     (f) SEC Documents; Financial Statements. Except as disclosed in
Schedule 3(f), since January 1, 2004, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). As of
their respective dates (except as they have been correctly amended), the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC (except as they may have been properly amended), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. As of
their respective dates (except as they have been properly amended), the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published

-9-



--------------------------------------------------------------------------------



 



rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as listed in Schedule 3(f), the Company has received no
notices or correspondence from the SEC since June 30, 2004. The SEC has not
commenced any enforcement proceedings against the Company or any of its
subsidiaries.

     (g) Absence of Certain Changes. Except as disclosed in Schedule 3(g), since
September 30, 2004, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

     (h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Ordinary Shares or ADSs or any of the Company’s Subsidiaries or any of the
Company’s or the Company’s Subsidiaries’ officers or directors in their
capacities as such, which could reasonably be expected to have a Material
Adverse Effect. A description of each action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body which, as of the date of this Agreement, is
pending or threatened in writing against or affecting the Company, the Ordinary
Shares or ADSs or any of the Company’s Subsidiaries or any of the Company’s or
the Company’s Subsidiaries’ officers or directors in their capacities as such,
is set forth in Schedule 3(h).

     (i) Acknowledgment Regarding Buyer’s Status. The Company acknowledges and
agrees that the Buyer is acting solely in the capacity of arm’s length purchaser
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
subscription for the Securities. The Company further represents to the Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives and advisors.

     (j) No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

     (k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now

-10-



--------------------------------------------------------------------------------



 



conducted. Except as set forth on Schedule 3(k), none of the Company’s material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
have expired or terminated, or, by the terms and conditions thereof, could
expire or terminate within two years from the date of this Agreement. The
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of any material trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth on Schedule 3(k), there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

     (l) Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

     (m) Title. The Company and its Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3(m) or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

     (n) Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

     (o) Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

-11-



--------------------------------------------------------------------------------



 



     (p) Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

     (q) Transactions With Affiliates. Except as set forth on Schedule 3(q) and
other than the grant or exercise of stock options disclosed on Schedule 3(c),
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has an interest or is an
officer, director, trustee or partner.

     (r) Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

     (s) Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.



  4.   COVENANTS.

     (a) Filing of Form 8-K and Registration Statement. The Company agrees that
it shall, within the time required under the 1934 Act file a Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby. The Company
shall also file on or before March 31, 2005 a new registration statement
covering only the sale of the Warrant Shares and at least 18,000,000 Purchase
Shares in accordance with the terms of the Registration Rights Agreement between
the Company and the Buyer, dated as of the date hereof (“Registration Rights
Agreement”). After such registration statement is declared effective by the SEC,
the Company agrees and acknowledges that any sales by the Company to the Buyer
of the Purchase Shares or the Warrant Shares are sales of the Company’s equity
securities in a transaction that is registered under the 1933 Act.

-12-



--------------------------------------------------------------------------------



 



     (b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial
issue of the Warrants, Warrant Shares and any Purchase Shares to the Buyer under
this Agreement and (ii) any subsequent resale of the Commitment Shares and any
Purchase Shares by the Buyer, in each case, under applicable securities or “Blue
Sky” laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, and shall provide evidence of any such
action so taken to the Buyer.

     (c) No Variable Priced Financing. Other than pursuant to this Agreement,
the Company agrees that beginning on the date of this Agreement and ending on
the date of termination of this Agreement (as provided in Section 11(k) hereof),
neither the Company nor any of its Subsidiaries shall, without the prior written
consent of the Buyer, contract for any equity financing (including any debt
financing with an equity component) or issue any equity securities of the
Company or any Subsidiary or securities convertible or exchangeable into or for
equity securities of the Company or any Subsidiary (including debt securities
with an equity component) which, in any case (i) are convertible into or
exchangeable for an indeterminate number of Ordinary Shares or ADSs, (ii) are
convertible into or exchangeable for Ordinary Shares or ADSs at a price which
varies with the market price of the ADSs, (iii) directly or indirectly provide
for any “re-set” or adjustment of the purchase price, conversion rate or
exercise price after the issuance of the security, or (iv) contain any
“make-whole” provision based upon, directly or indirectly, the market price of
the Ordinary Shares or ADSs after the issuance of the security, in each case,
other than reasonable and customary anti-dilution adjustments for issuance of
Ordinary Shares or ADSs at a price which is below the market price of the Common
Stock.

     (d) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of ADSs are then listed
(subject to official notice of issuance) and shall maintain, so long as any ADSs
shall be so listed, such listing of all such securities from time to time
issuable under the terms of the Transaction Documents. The Company shall use its
best efforts to maintain the ADSs authorization for quotation on the Principal
Market. Neither the Company nor any of its Subsidiaries shall take any action
that would be reasonably expected to result in the delisting or suspension of
the ADSs on the Principal Market. The Company shall promptly, and in no event
later than the following Trading Day, provide to the Buyer copies of any notices
it receives from the Principal Market regarding the continued eligibility of the
ADSs for listing on such automated quotation system or securities exchange. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section.

     (e) Limitation on Short Sales and Hedging Transactions. The Buyer agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 3b-3 of the 1934 Act) of the Ordinary Shares or ADSs or
(ii) hedging transaction, which establishes a net short position with respect to
the ADSs or Ordinary Shares.

     (f) Issuance of Warrants. Upon the execution of this Agreement, the Company
hereby delivers to the Buyer warrants in the form attached hereto as Exhibit B
to purchase ADSs representing (i) 2,000,000 Ordinary Shares at an exercise price
of the U.S. Dollar equivalent of 20.5 UK pence per ADS and (ii) 2,000,000
Ordinary Shares at an exercise price of the greater of the U.S. Dollar
equivalent of 20.5 UK pence or US$0.60 (collectively, the “Warrants” and the
ADSs representing Ordinary Shares issuable upon exercise of the Warrants, the
“Warrant Shares”).

-13-



--------------------------------------------------------------------------------



 



     (g) Due Diligence. The Buyer shall have the right, from time to time as the
Buyer may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Buyer in
connection with any reasonable request by the Buyer related to the Buyer’s due
diligence of the Company, including, but not limited to, any such request made
by the Buyer in connection with (i) the filing of the registration statement
described in Section 4(a) hereof and (ii) the Commencement. . Each party hereto
agrees not to disclose any Confidential Information of the other party to any
third party and shall not use the Confidential Information for any purpose other
than in connection with, or in furtherance of, the transactions contemplated
hereby. Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.



  5.   TRANSFER AGENT INSTRUCTIONS.

     On the Commencement Date, the Company shall cause any restrictive legend on
any outstanding Warrant Shares to be removed and all of the Purchase Shares and
Warrant Shares, to be issued under this Agreement shall be issued without any
restrictive legend unless the Buyer expressly consents otherwise. The Company
shall issue irrevocable instructions to the Transfer Agent, and any subsequent
transfer agent, to issue Purchase Shares in the name of the Buyer for the
Purchase Shares and to issue Warrant Shares in the name of the Buyer upon
exercise of the Warrants (the “Irrevocable Transfer Agent Instructions”). The
Company warrants to the Buyer that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5, will be given by the
Company to the Transfer Agent with respect to the Purchase Shares and Warrant
Shares and that the Warrant Shares and the Purchase Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement.



  6.   CONDITIONS TO THE COMPANY’S OBLIGATION TO COMMENCE ISSUANCE OF PURCHASE
SHARES

     The obligation of the Company hereunder to commence issuance of the
Purchase Shares is subject to the satisfaction of each of the following
conditions on or before the Commencement Date (the date that issuances begin)
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred; provided that these conditions are for the Company’s sole benefit and
may be waived by the Company at any time in its sole discretion by providing the
Buyer with prior written notice thereof:

     (a) The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company.

     (b) Subject to the Company’s compliance with Section 4(a), a registration
statement covering the sale of all of the Warrant Shares and at least 18,000,000
Purchase Shares shall have been declared effective under the 1933 Act by the SEC
and no stop order with respect to the Registration Statement shall be pending or
threatened by the SEC.

-14-



--------------------------------------------------------------------------------



 



     (c) The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Commencement Date.

     (d) The Company shall have received approval of this Agreement and the
transactions contemplated hereby from the holders of the requisite majority of
shares pursuant to a Special Meeting of Shareholders noticed for that purpose.



  7.   CONDITIONS TO THE BUYER’S OBLIGATION TO COMMENCE SUBSCRIPTIONS FOR
PURCHASE SHARES.

     The obligation of the Buyer to commence subscription for Purchase Shares
under this Agreement is subject to the satisfaction of each of the following
conditions on or before the Commencement Date (the date that sales begin) and
once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:

     (a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer.

     (b) The Company shall have issued to the Buyer the Warrants and removed the
legend from any outstanding Warrant Shares.

     (c) The ADSs shall be authorized for quotation on the Principal Market,
trading in the ADSs shall not have been within the last 365 days suspended by
the SEC or the Principal Market and the Purchase Shares and the Warrant Shares
shall be approved for listing upon the Principal Market.

     (d) The Buyer shall have received the opinions of the Company’s legal
counsel dated as of the Commencement Date in customary form.

     (e) The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Buyer shall have
received a certificate, executed by the CEO, President or CFO of the Company,
dated as of the Commencement Date, to the foregoing effect in the form attached
hereto as Exhibit C.

     (f) The Board of Directors of the Company shall have adopted resolutions in
the form attached hereto as Exhibit A-1 and Exhibit A-2 which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date.

-15-



--------------------------------------------------------------------------------



 



     (g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Ordinary Shares, (A) solely for the purpose of effecting
issuances of Purchase Shares hereunder, at least 18,000,000 Ordinary Shares and
(B) 4,000,000 Ordinary Shares for issuance upon exercise of the Warrants .

     (h) The Irrevocable Transfer Agent Instructions, in form acceptable to the
Buyer shall have been delivered to and acknowledged in writing by the Company
and the Company’s Transfer Agent.

     (i) The Company shall have delivered to the Buyer a certificate evidencing
the existence and good standing of the Company under the laws of England and
Wales issued by the appropriate authorities as of a date within ten (10) Trading
Days of the Commencement Date.

     (j) [Intentionally Omitted.]

     (k) The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D.

     (l) A registration statement covering the sale of all of the Warrant Shares
and at least 18,000,000 Purchase Shares shall have been declared effective under
the 1933 Act by the SEC and no stop order with respect to the registration
statement shall be pending or threatened by the SEC. The Company shall have
prepared and delivered to the Buyer a final form of prospectus to be used by the
Buyer in connection with any sales of any Warrant Shares or any Purchase Shares.
The Company shall have made all filings under all applicable federal and state
securities laws necessary to consummate the issuance of the Warrants, Warrant
Shares and the Purchase Shares pursuant to this Agreement in compliance with
such laws.

     (m) No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred.

     (n) On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Articles of Association or the laws of England and Wales which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

     (o) The Company shall have provided the Buyer with the information
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(g) hereof.



  8.   INDEMNIFICATION.

     In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, to the fullest
extent permitted by law, the Company shall defend, protect, indemnify and hold
harmless the Buyer and all of its affiliates, shareholders, officers, directors,

-16-



--------------------------------------------------------------------------------



 



employees and direct or indirect investors and any of the foregoing person’s
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from the gross negligence or willful misconduct of the Indemnitee. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Promptly after receipt by an Indemnitee of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) for which indemnification may be sought hereunder, such Indemnitee
shall, deliver to the Company a written notice of the commencement thereof, and
the Company shall have the right to participate in, and, to the extent the
Company so desires, to assume control of the defense thereof with counsel
mutually satisfactory to the Company and the Indemnitee, as the case may be;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses to be paid by the Company, if, in the
reasonable opinion of counsel retained by the Indemnitee, the representation by
such counsel of the Indemnitee and the Company would be inappropriate due to
actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. The Indemnitee shall
cooperate fully with the Company in connection with any negotiation or defense
of any such action or claim by the Company and shall furnish to the Company all
information reasonably available to the Indemnitee which relates to such action
or claim. The Company shall keep the Indemnitee fully apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. The Company shall not be liable for any settlement of any action, claim
or proceeding effected without its written consent, provided, however, that the
Company shall not unreasonably withhold, delay or condition its consent. The
Company shall not, without the consent of the Indemnitee, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section 8, except to the
extent that the Company is prejudiced in its ability to defend such action.

-17-



--------------------------------------------------------------------------------



 



  9.   EVENTS OF DEFAULT.

     An “Event of Default” shall be deemed to have occurred at any time as any
of the following events occurs:

     (a) while any registration statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
such registration statement lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to the Buyer for
sale of all of the Registrable Securities (as defined in the Registration Rights
Agreement) in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of five (5) consecutive
Trading Days or for more than an aggregate of twenty (20) Trading Days in any
365-day period;

     (b) the suspension from trading or failure of the ADSs to be listed on the
Principal Market for a period of three (3) consecutive Trading Days;

     (c) the delisting of the ADSs from the Principal Market, provided, however,
that the ADSs are not immediately thereafter trading on the New York Stock
Exchange, the Nasdaq National Market, or the American Stock Exchange;

     (d) the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within five (5) Trading Days after the applicable Purchase
Date which the Buyer is entitled to receive;

     (e) the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach could have a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues for a period of at least
five (5) Trading Days;

     (f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law ;

     (g) if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case or adopts a voluntary arrangement, (B) consents
to the entry of an order for relief against it in an involuntary case or
consents to the making of an administration order against it, (C) consents to
the appointment of a Custodian of it or for all or substantially all of its
property, (D) makes a general assignment for the benefit of its creditors,
(E) becomes insolvent, or (F) is generally unable to pay its debts as the same
become due;

     (h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary case
or approves a scheme of arrangement of the Company, (B) appoints a Custodian of
the Company or for all or substantially all of its property, or (C) orders the
liquidation or administration of the Company or any Subsidiary;

     (i) a material adverse change in the business, properties, operations,
financial condition or results of operations of the Company or its Subsidiaries;
or

     (j) if at any time after the Commencement Date, the Exchange Cap is
reached, provided that the shareholder approval contemplated in Section 6(d) is
not obtained.

-18-



--------------------------------------------------------------------------------



 



In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Purchase Price is below the Floor
Price, the Buyer shall not be obligated to subscribe for any Purchase Shares
under this Agreement. If pursuant to or within the meaning of any Bankruptcy
Law, the Company commences a voluntary case or adopts a voluntary arrangement or
any Person commences a proceeding against the Company, a Custodian is appointed
for the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person. No such termination of
this Agreement under Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.



  10.   CERTAIN DEFINED TERMS.

     For purposes of this Agreement, the following terms shall have the
following meanings:

     (a) “1933 Act” means the Securities Act of 1933, as amended.

     (b) “Available Amount” means initially Twelve Million Dollars ($12,000,000)
in the aggregate which amount shall be reduced by the Purchase Amount each time
the Buyer subscribes for Purchase Shares pursuant to Section 1 hereof.

     (c) “Bankruptcy Law” means Title 11, U.S. Code, the United Kingdom
Insolvency Act 1986 or any similar United Kingdom, United States federal or
state law for the relief of debtors.

     (d) “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.

     (e) “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) business days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents

-19-



--------------------------------------------------------------------------------



 



and other competent evidence in the receiving party’s possession; or (vi) is
required by law to be disclosed by the receiving party, provided that the
receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

     (f) “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

     (g) “Maturity Date” means the date that is 600 Trading Days (30 Monthly
Periods) from the Commencement Date

     (h) “Monthly Period” means each successive 20 Trading Day period commencing
with the Commencement Date.

     (i) “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

     (j) “Principal Market” means the Nasdaq SmallCap Market; provided however,
that in the event the ADSs are ever listed or traded on the Nasdaq National
Market, the Nasdaq OTC Bulletin Board, the New York Stock Exchange or the
American Stock Exchange, than the “Principal Market” shall mean such other
market or exchange on which the ADSs are then listed or traded.

     (k) “Purchase Amount” means the portion of the Available Amount to be
subscribed for by the Buyer pursuant to Section 1 hereof.

     (l) “Purchase Date” means the actual date that the Buyer subscribes for
Purchase Shares pursuant to Section 1 hereof.

     (m) “Purchase Price” means, as of any Trading Day the lower of the (A) the
lowest Sale Price of the ADSs on such Trading Day and (B) the arithmetic average
of the five (5) lowest Closing Sale Prices for the ADSs during the fifteen
(15) consecutive Trading Days ending on the Trading Day immediately preceding
such date of determination (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, subdivision or consolidation of shares or
other similar transaction).

     (n) “Sale Price” means, for any security as of any date, any trade price
for such security on the Principal Market as reported by the Principal Market,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by the Principal Market.

     (o) “SEC” means the United States Securities and Exchange Commission.

     (q) “Transfer Agent” means the transfer agent of the Company as set forth
in Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the ADSs.

     (r) “Trading Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

-20-



--------------------------------------------------------------------------------



 



  11.   MISCELLANEOUS.

     (a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of England
and Wales shall govern all issues concerning the relative rights of the Company
and its shareholders and the powers and capacity of the Company. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement and the other Transaction Documents shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or under the
other Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

     (e) Entire Agreement; Amendments. With the exception of the Nondisclosure
Agreement between the parties dated as of September 19, 2002, this Agreement
supersedes all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. Any provision of this Agreement may be amended or modified by mutual
agreement of the Company and the Buyer, and any provision hereof may be waived
only by the party against whom enforcement is sought. The Company and Buyer each
acknowledge and agree that it is has not relied on,

-21-



--------------------------------------------------------------------------------



 



in any manner whatsoever, any representations or statements, written or oral,
other than as expressly set forth in this Agreement.

     (f) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Trading Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

     If to the Company:

Insignia Solutions plc
41300 Christy Street
Fremont, CA 94538
Telephone: 510-360-3700
Facsimile: 510-360-3701
Attention: Chief Executive Officer

     With a copy to:

Venture Law Group
2800 Sand Hill Road
Menlo Park, CA 94025
Telephone: 650-854-4488
Facsimile: 650-233-8386
Attention: Mark A. Medearis

     If to the Buyer:

Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza, Suite 9-112
Chicago, IL 60654
Telephone: 312-644-6644
Facsimile: 312-644-6244
Attention: Steven G. Martin

     If to the Transfer Agent:

Bank of New York
ADR Department
620 Avenue of the Americas, 6th Floor
New York, NY 10011
Telephone: 212-815-4305
Facsimile: 212-571-3050
Attention: Tom Abbott

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt

-22-



--------------------------------------------------------------------------------



 



by facsimile or receipt from a nationally recognized overnight delivery service
in accordance with clause (i), (ii) or (iii) above, respectively.

     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

     (i) Publicity. The Buyer shall have the right to approve before issuance
any press release, SEC filing or any other public disclosure made by or on
behalf of the Company whatsoever with respect to, in any manner, the Buyer, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations; provided however,
the Company and its counsel must consult with the Buyer in connection with any
such press release or other public disclosure at least one (1) Trading Day prior
to its release. The Buyer must be provided with a copy thereof at least one
(1) Trading Day prior to any release or use by the Company thereof. The Company
agrees and acknowledges that its failure to fully comply with this provision
constitutes a material adverse effect on its ability to perform its obligations
under this Agreement.

     (j) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

     (k) Termination. This Agreement may be terminated only as follows:

          (i) By the Buyer any time an Event of Default exists without any
liability or payment to the Company. However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person. No such termination of
this Agreement under this Section 11(k)(i) shall affect the Company’s or the
Buyer’s obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.

          (ii) In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without liability of any party to any other party.

          (iii) In the event that the Commencement shall not have occurred on or
before June 30, 2005, due to the failure to satisfy the conditions set forth in
Sections 6 and 7 above with

-23-



--------------------------------------------------------------------------------



 



respect to the Commencement (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement at the close of business on such date or thereafter
without liability of any party to any other party.

          (iv) If by the Maturity Date (including any extension thereof by the
Company pursuant to Section 10(g) hereof), for any reason or for no reason the
full Available Amount under this Agreement has not been purchased as provided
for in Section 1 of this Agreement, by the Buyer without any liability or
payment to the Company.

          (v) At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Buyer electing to
terminate this Agreement without any liability or payment to the Buyer. The
Company Termination Notice shall not be effective until one (1) Trading Day
after it has been received by the Buyer.

          (vi) This Agreement shall automatically terminate on the date that the
Company sells and the Buyer purchases the full Available Amount as provided
herein, without any action or notice on the part of any party.

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)) and 11(k)(vi), any termination of this
Agreement pursuant to this Section 11(k) shall be effected by written notice
from the Company to the Buyer, or the Buyer to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties of the Company and the Buyer contained in Sections 2 and 3 hereof,
the indemnification provisions set forth in Section 8 hereof and the agreements
and covenants set forth in Section 1(h) and Section 11, shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall affect the Company’s or the Buyer’s rights or obligations (i)
under the Registration Rights Agreement which shall survive any such termination
or (ii) under this Agreement with respect to pending purchases and the Company
and the Buyer shall complete their respective obligations with respect to any
pending purchases under this Agreement.

     (l) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.

     (m) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

     (n) Remedies, Other Obligations, Breaches and Injunctive Relief. The
Buyer’s remedies provided in this Agreement shall be cumulative and in addition
to all other remedies available to the Buyer under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Buyer contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Buyer’s right to pursue actual

-24-



--------------------------------------------------------------------------------



 



damages for any failure by the Company to comply with the terms of this
Agreement. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Buyer shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

     (o) Changes to the Terms of this Agreement. This Agreement and any
provision hereof may only be amended by an instrument in writing signed by the
Company and the Buyer. The term “Agreement” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

     (p) Enforcement Costs. If: (i) this Agreement is placed by the Buyer in the
hands of an attorney for enforcement or is enforced by the Buyer through any
legal proceeding; or (ii) an attorney is retained to represent the Buyer in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Buyer in any other proceedings whatsoever
in connection with this Agreement, then the Company shall pay to the Buyer, as
incurred by the Buyer, all reasonable costs and expenses including attorneys’
fees incurred in connection therewith, in addition to all other amounts due
hereunder.

     (q) Failure or Indulgence Not Waiver. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

* * * * *

-25-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Subscription Agreement to be duly executed as of the date first written above.

              THE COMPANY:
 
            INSIGNIA SOLUTIONS plc  

  By:   /s/ Mark McMillan

     

--------------------------------------------------------------------------------

    Name: Mark McMillan     Title: CEO
 
            BUYER:
 
            FUSION CAPITAL FUND II, LLC     BY: FUSION CAPITAL PARTNERS, LLC    
BY: SGM HOLDINGS CORP.
 
       

  By:   /s/ Steven G. Martin

     

--------------------------------------------------------------------------------

    Name: Steven G. Martin     Title: President

-26-



--------------------------------------------------------------------------------



 



SCHEDULES

Intentionally omitted

 